DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s response filed 12/23/2020, which did not provide a claims listing with further amendments, and a Declaration under 37 C.F.R. § 1.132 by Dr. Alice Valentin-Torres (unsigned), has been entered into the record.  Applicant’s supplemental response filed 1/4/2021, which provided an executed Declaration under 37 C.F.R. § 1.132 by Dr. Alice Valentin-Torres, has been entered into the record.  Claims 1-22 were previously cancelled.  Claims 23-26 and 31-38 are pending and are being considered on their merits.  References not included with this Office Action can be found in a prior Action.

Claim Objection
Claims 36 and 37 are objected to due to the following informality:  
Claims 36 and 37 are objected to under 37 CFR § 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims (i.e., claim 36 depends from multiple dependent claim 35, while claim 37 depends from multiple dependent claims 35 and 36).  See MPEP § 608.01(n).  
Accordingly, claims 36 and 37 have not been further treated on the merits.

Claim Interpretation
Claim 23 is directed to a method of constructing a cell bank, where the first steps are expanding and storing generic cells, then subsequently detecting in an in vitro assay 
The assay is not otherwise defined in the claims or the specification such that it would provide any definitive meaning as to how the generic cell in vitro assay that detects the effects (i.e., generic cells are contacted with a leukocyte and detecting the effect of the cells on (1) or (2), or, generic cells are contacted with an endothelial cell and detecting the effect of the cells on (3) or (4)) is to be interpreted by the Examiner.  Absent a definition by the Applicant, the Examiner is required to give terms their broadest reasonable interpretation consistent with the specification (see MPEP § 2111; see also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)).
Therefore, in light of the above, “detecting in vitro the effect of the cells on (1)...(2)...(3)...or (4)...by contacting cells with a leukocyte and detecting the effect of the cells on (1) or (2), or, contacting cells with an endothelial cell and detecting the effect of the cells on (3) or (4)” can be any physical wet lab assay known in the art that is able to assay any functional or physical properties of cells related to one of the four recited properties. 
Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26, 31-35 and 38 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003).  
Regarding claims 23 and 31-36, Maziarz, in view of the above claim interpretation, teaches a method of constructing a cell bank where the cells are expanded and stored (paragraphs 43, 47, 172, 200, 277, 337, 338, 340, and 384).  
With regards to the expanded and stored cells, Maziarz teaches the cells are “multipotent adult progenitor cells” (MAPCs), where MAPCs are not embryonal stem, embryonal germ or germ cells, and that they have the capacity to differentiate into cell types of at least two of the three primitive germ layer lineages (ectoderm, mesoderm, and endoderm) and, in many cases, into cells of all three primitive lineages (paragraphs 40 and 47).  MAPCs express telomerase, oct-3/4, rex-1, rox-1, and sox-2 (paragraph 41).  Maziarz teaches that MAPCs are a class of non-ES, non-EG, non-germ cells which emulate the broad biological plasticity characteristics of ES, EG, and germ cells, while maintaining other characteristics that make non-embryonic stem cells appealing (e.g., 
Maziarz also teaches that the expanded and stored cells are isolated human bone MAPCs (from human bone marrow) that are then grown to high population doublings of at least 10 to 40 (paragraphs 43, 48, 49 60, 213, 317 and 318; claims 5 and 8-10; i.e., cell culture expansion).  Maziarz further teaches that once MAPCs are established in culture, cells could be frozen and stored as frozen stocks (paragraph 337).  MAPCs could be maintained and expanded in culture medium that is available to the art (paragraph 338).  Maziarz also teaches that MAPCs can be stored and maintained in cell banks, and thus can be kept available for use when needed where MAPCs may be used to treat inflammatory diseases (paragraphs 47 and 313; MAPCs are banked for future administration to a subject).
It is noted that Applicant indicates in the originally filed specification (paragraph 132) that MAPC is an acronym for “multipotent adult progenitor cell” (non-ES, non-EG, non-germ), where MAPCs have the capacity to differentiate into cell types of at least two, such as, all three, primitive germ layers (ectoderm, mesoderm, and endoderm) and express telomerase, Oct 3/4, rex-1, rox-1, sox-2).  Additionally, it is further noted that Applicant indicates in the originally filed specification (paragraph 184) that MULTISTEM® is the trademarked designation for the MAPC cell preparation used in Example 1. 

With regard to the claimed “cell” (i.e., MAPCs) in view of the above, Maziarz teaches: 

Claim 23 limitations of the cell:
Maziarz (paragraph(s)):
where the cells (i.e., “the” cells or “any” cells) are:

non-embryonic and non-germ;
42, 168, 171 and 177
and cells that have one or more of:

Oct4 expression
41, 59, 177, 178, claim 4;
Telomerase expression  
41, 58, 177, 178, claim 3;
Rex-1 expression
41, 177, 333;
Rox-1 expression
41, 177, 333;
and cells can differentiate into cell types of at least two of

endodermal, 
39, 40, 177 191; Claims 1-2;
ectodermal and 
39, 40, 177 191; Claims 1-2;
mesodermal germ layers
39, 40, 177 191; Claims 1-2;


Maziarz teaches the same cells (MAPCs) that express the same markers for the same purpose and uses the same expansion and storage methods as Applicant. 
With regard to “detecting in vitro the effect of the cell,” Maziarz teaches that MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays (paragraph 404, Example 6; detecting an effect the cells have on leukocytes; performing an in vitro modulation assay).  Maziarz also teaches that when T-cells are activated, they secrete cytokines such as IL-2 (interleukin 2), IFN-γ (interferon-gamma), and TNF-α (tumor necrosis factor-alpha) (paragraph 9).  
Maziarz teaches exemplified assays where ConA (a T-cell activator), responder T-Cells (prepared from lymph nodes) and MAPCs (from bone marrow), were added to microtiter plate wells (paragraphs 405-409; Example 6; MAPCs are in contact with the lymphocytes-leukocytes).  The plates were incubated for 4-5 days, plates were then pulsed with 1 µCi/well 3H-thymidine during the last 14-18 hours of culture, then the cells were harvested and thymidine uptake was quantified in a micro-plate scintillation counter (paragraph 409, Example 6; detecting an effect the cells have on leukocytes).  
Maziarz teaches increasing amounts of the T-cell activator ConA resulted in a dose-dependent stimulation (activation) of T-cell proliferation, where MAPCs inhibited 
Maziarz teaches in an exemplified in vitro T-cell assay that exposure of responder T-cells derived from the lymph nodes to stimulator cells resulted in very robust proliferative responses of the responder cells (paragraph 420; Example 7).  Maziarz also teaches in an exemplified in vitro method where 96 well microtiter plate wells were loaded with MAPCs (bone marrow), a stimulator (activator) cell stock (rat splenocytes – white blood cells that include T-cells) or control, or a responder cell stock (responder T-cells prepared from lymph nodes) or control; and media (paragraphs 413-417, Example 7; MAPCs are in contact with the lymphocytes).  Maziarz further teaches that MAPCs suppress proliferation of stimulated (activated) T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses as demonstrated by the results of mixed lymphocyte reactions (MLRs; paragraphs 413-417, Example 7).  
Further, the addition of increasing doses of syngeneic MAPCs and non-matched (allogeneic) MAPCs resulted in a significant and dose-dependent inhibition of T-cell activation, where maximal inhibition levels were ~80% and when the lowest doses of MAPCs were used, there was still 40-50% inhibition (paragraph 420; Example 7; MAPCs are in contact with lymphocytes and elicit an effect).   
Maziarz teaches that the results show that syngeneic and allogeneic MAPCs suppress activated T-cell proliferation even in the presence of potent activator 
Additionally, Maziarz exemplifies an in vitro method where MAPCs suppress previously stimulated (activated) T-cells in mixed lymphocyte reactions (MLRs; MAPCs are in contact with the lymphocytes-leukocytes), where MAPCs strongly suppress T-cell proliferation in MLRs when they are added three days after stimulation by allogeneic splenocytes (paragraph 437, Example 10).  
Maziarz teaches that secretion of factors, including trophic factors, can contribute to the efficacy of MAPCs for limiting inflammatory damage (paragraph 209).  Maziarz also teaches that by these and other mechanisms, MAPCs can provide beneficial immunomodulatory effects (paragraph 210).  
Regarding claim 38, as noted, Maziarz teaches that MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays.  In view of the above and the claim interpretation, Maziarz teaches detection of an effect is performed using an in vitro modulation assay since the assays are assessing whether there is modulation of effects (i.e., any effects) (1)-(4) of the cells. 

In view of the above and claim 23, Maziarz teaches:

Claim 23 limitation:
Maziarz (paragraph(s)):


A method to construct a cell bank
47
comprising expanding and storing cells
47, 172, 200, 277, 337, 338, 340 and 384
further comprising detecting in vitro the effect of the cells
205-210, 402, 404,406-412, 421-423 and 434-438;
on

 (1) Leukocyte extravasation


121,122,124, 205-210, 311-313 402, 404,406-412, 421-423 and 434-438;
or alternatively   (2) Leukocyte adhesion to vascular endothelium or to isolated endothelial cells

or alternatively (3) Cytokine-mediated activation of endothelial cells

or alternatively (4) Expression of one or more cell adhesion molecules on an endothelial cell;



by contacting cells (i.e., “the” cells or “any” cells) with a leukocyte and detecting effect (1) or (2), 
205-210, 402, 404,406-412, 421-423 and 434-438;
or alternatively 

contacting cells (i.e., “the” cells or “any” cells) with an endothelial cells and detecting effect (3) or (4); 
205-210, 402, 404,406-412, 421-423 and 434-438;


In view of the above table and the above claim interpretation, Maziarz teaches in vitro methods where a cell (MAPCs) is in contact with leukocytes (lymphocytes), and detecting an effect the cells on the leukocytes (lymphocytes).  
Additionally, the effect of the cells that is detected is, among others, that MAPCs suppress proliferation of activated T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses, MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays and that MAPCs have a strong immunosuppressive effect.  
Also noted in the above tables, Maziarz teaches the steps for constructing a cell bank where cells (MAPCs, the same as Applicant, express the same markers for the same purpose) are expanded and stored.  Maziarz teaches an in vitro assay of contacting the cell (MAPCs) with a leukocyte and detecting in vitro the effect of the cell (MAPCs), where the MAPCs suppress proliferation of activated T-cells.
It is noted that the claims are directed to a method that comprises expanding and storing cells (i.e., any cell, in this case, MAPCs, the same cells as Applicant), and the step of contacting any cell with a leukocyte and detecting the effect of the cells (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  The claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) (as well as effect of the cells of combinations (1) or (2), or, combinations (3) or (4) as discussed in the claim interpretation, above; expressly incorporated herein) and does not further limit the claim as to what the effect can be.  In view of the above claim interpretation, the claims are not limited to a positive, negative or neutral effect (result).  When the claim is not setting forth any effect (result), detection can also be a neutral state of events (i.e., no effect), which is also a detectable effect in addition to a positive or negative effect (result).  All the claim requires is that a cell (any cell) contacts a leukocyte and detecting an effect.  Additionally, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  
In view of the above, the instant claims encompass detection that can be a direct or indirect effect.  The claims do not indicate a direct effect (i.e., directly linked).  The MAPCs in Maziarz are non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1, and rox-1 and that the MAPCs differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  The prior art (Maziarz) same cells (MAPCs) that express the same markers for the same purpose and uses the same expansion and storage methods as Applicant.  Applicant has not contested that the MAPCs in Maziarz do not have these properties, as well as not contesting that Maziarz teaches a method of constructing a cell bank by expanding and storing such cells as recited in the claims.  Even if there is an indirect effect within an in vitro assay with the Maziarz MAPCs, in view of the above, the instant claims encompass a direct or indirect effect (where the claims are not limited to a positive, negative or neutral effect (result)).
In light of the above, Maziarz does not teach that MAPCs suppressing proliferation of activated T-cells has an effect on leukocyte extravasation or leukocyte adhesion to vascular endothelium.
Korngold provides evidence that injured tissues respond with the production of factors - cytokines, chemokines, and adhesion molecules, among others - that signal the immune system that infection or injury has occurred (page 292, column 1, paragraph 1, to page 293, column 1, paragraph 1).
Korngold also provides evidence that lymphocytes cause tissue damage, and may also recruit other effector cells, such as granulocytes and macrophages and dysregulated production of inflammatory cytokines, such as TNF-α, IFN-γ, IL-2, and others (page 293, column 1, paragraph 1).  Further, Korngold provides evidence that TNF-α released from both T-cells and activated macrophages induce the production of chemokines, such as macrophage inflammatory protein-1 and monocyte chemoattractant protein-1, which function to recruit cells to inflammatory sites (page 293, column 1, paragraph 1).  

In view of the above, Korngold provides evidence that when leukocytes are activated, they produce inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and others, and TNF-α, IFN-γ, IL-2 are those inflammatory cytokines that cause extravasation and adhesion.
Therefore, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and therefore MAPCs suppress leukocyte extravasation or leukocyte adhesion to vascular endothelium. 
It is further noted Maziarz teaches that MAPCs are well known in the art to have pleiotropic functions (i.e., producing more than one effect, having multiple phenotypic expressions, such as suppression of activated T-cell proliferation, reduction extravasation or adhesion to vascular endothelium) as expressly taught by Maziarz and as evidenced by Korngold.  Maziarz are pluripotent cells that are not limited by their function to a single defined function or even a narrow subset of functions, which is expressly demonstrated by Maziarz (see for example paragraphs 121,122,124, 205-210, 311-313, 402, 404, 406-412, 421-423 and 434-438).
in vitro assay of observing of the effect of MAPCs on leukocyte activation, that assay is inherently a detection of the effect of MAPCs on leukocyte extravasation or leukocyte adhesion to vascular endothelium (MPEP § 2112 (II)).  
With regard to claim 24, as noted above, both Maziarz and Korngold (expressly incorporated herein) indicate that with regard to an inflammatory response, production of inflammatory cytokines such as TNF-α, IFN-γ, IL-2 and others, may cause direct tissue damage where adhesion and extravasation are part of the inflammatory response.  
Also noted above, Korngold provides evidence that when leukocytes are activated, they produce inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and others, and TNF-α, IFN-γ, IL-2 are those inflammatory cytokines that cause extravasation and adhesion.
Therefore, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and therefore MAPCs suppress leukocyte extravasation or leukocyte adhesion to vascular endothelium (MPEP § 2112 (II)). 
Maziarz and Korngold are both involved in the field of inflammatory research and treatment of known inflammatory diseases where both recognize the role of inflammatory cytokines in the inflammatory response.  
In view of this, Korngold bolsters Maziarz’s teachings in that Korngold provides evidence that TNF-α, IFN-γ, IL-2 are inflammatory cytokines that cause extravasation and adhesion where TNF-α released from both T-cells and activated macrophages induce the production of chemokines (e.g., macrophage inflammatory protein-1 and monocyte chemoattractant protein-1, which function to recruit cells to inflammatory sites) and 
Regarding claims 25 and 26, Applicant indicates that recruitment of leukocytes are receptor-mediated and that the products of inflammation, such as histamine, promote the immediate expression of P-selectin on endothelial cell surfaces (originally filed specification, paragraph 4).  Cytokines from injured cells induce the expression of E-selectin on endothelial cells, which functions similarly to P-selectin and that cytokines also induce the expression of integrin ligands on endothelial cells, which further slow leukocytes down (originally filed specification, paragraph 4).  
Upon recognition of and activation by pathogens, resident macrophages in the affected tissue release cytokines such as IL-1, TNF-α and chemokines, where IL-1 and TNF-α cause the endothelial cells of blood vessels near the site of infection to express cellular adhesion molecules, including selectins (originally filed specification, paragraph 9).  P-selectin is expressed on activated endothelial cells and platelets, where synthesis of P-selectin can be induced by among others, thrombin, leukotriene B4, histamine, TNF-α or LPS (originally filed specification, paragraph 15).  
In view of the above (see also the above tables), Korngold provides evidence that when leukocytes are activated, they produce inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and others, and TNF-α, IFN-γ, IL-2 are those inflammatory cytokines that cause extravasation and adhesion.

Consequently, what Maziarz teaches in vitro assays where observing of the effect of leukocyte activation is necessarily an observation of the effect of leukocyte extravasation or effecting leukocyte adhesion to vascular endothelium since MAPCs can provide beneficial immunomodulatory effects, including, but not limited to, suppression of undesirable and/or deleterious immune reactions, inflammatory responses, functions, diseases or conditions.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).
The expression of E-selectin and P-selectin would therefore be reduced since Maziarz teaches that MAPCs suppress the proliferation of activated T-cells, MAPCs can provide beneficial immunomodulatory properties and effects and that MAPCs may also secrete factors that can contribute to the efficacy of MAPCs in limiting inflammatory (tissue) damage (paragraphs 200, 209 and 210) (MPEP § 2112 (II)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant’s arguments (Reply, pages 4-6) have been fully considered and found not persuasive.  The Office Action dated 12/29/2017, the Examiner’s Answer to Appeal Brief Dated 4/3/2019, and the Office Action dated 6/25/2020 are expressly incorporated herein.
same cells (MAPCs) that express the same markers as Applicant, also teaches the steps for constructing a cell bank where such MAPCs are expanded and stored.  
As noted in the rejection above, the claims are directed to a method that comprises expanding and storing cells (i.e., any cell, in this case, MAPCs, the same cells as Applicant), and the step of contacting any cell with a leukocyte and detecting the effect of the cells (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  The claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) (as well as effect of the cells of combinations (1) or (2), or, combinations (3) or (4) as discussed in the claim interpretation, above; expressly incorporated herein) and does not further limit the claim as to what the effect can be.  
It is noted that the claims have stayed substantially the same since Applicant appealed the case at the Patent and Trademark Office Patent Trial and Appeal Board (PTAB; “Board”).
With regard to Applicant’s arguments (Reply, pages 3-5) concerning the rationale and the rationale underpinning the Board’s Decision dated 3/3/2020, they are not persuasive in view of the rejection above, the Office Action dated 12/29/2017, the Examiner’s Answer of record (expressly incorporated herein), the Office Action dated 6/25/2020 and the PTAB Decision dated 3/3/2020.

According to the legal definition of obviousness, both the Examiner and the PTAB have found that regardless whether Applicant (or Declarant) believes the claims meet the colloquial definition of obviousness, the claims meet the legal definition of obviousness. 
It is again noted that the Board agreed that Maziarz teaches that MAPCs were known to have pleiotropic functions, not limited to a narrow subset of functions, where by contacting MAPCs with a leukocyte, as disclosed in Maziarz (and as claimed), one is inherently detecting in vitro the effect of the cells on, e.g., leukocyte extravasation and/or leukocyte adhesion (PTAB Decision, page 9, paragraph 2).  
In view of the above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 23-26, 31-35 and 38 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-32 and 38-45 of co-pending Application No. 14/070,075.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instantly claimed invention (claim 23) is directed to a method to construct a cell bank that comprises expanding and storing cells and further comprising detecting in vitro the effect of the cells on (1) leukocyte extravasation, (2) leukocyte adhesion to vascular endothelium or to isolated endothelial cells, (3) cytokine-mediated activation of endothelial cells, or (4) expression of one or more cell adhesion molecules on an endothelial cell, by contacting cells with a leukocyte and detecting the effect of the cells 
Dependent claim 24 is directed to the markers or proteins expressed for which the cells are assayed.
Dependent claims 25 and 26 are directed to expression of proteins. 
Dependent claims 31-33 are directed to expressed markers within the cell.
Dependent claims 34 and 35 are directed to the cell types the cells can differentiate into.
Dependent claim 38 is directed to performing an in vitro assay.
Co-pending Application No. 14/070,075 claim 29 is directed to a method to construct a cell bank where the method comprises expanding and storing cells, and further comprising detecting in vitro the effect of the cells on (1) leukocyte extravasation, (2) leukocyte adhesion to vascular endothelium or to isolated endothelial cells, (3) Fut-7 expression on a leukocyte, or (4) expression of CD15s on a leukocyte, by contacting cells with a leukocyte and detecting the level of one or more of effects (1)-(2), or contacting cells with an endothelial cell and detecting one or more effects (3)-(4), the cells being non-embryonic, non-germ cells that have one or more of oct4 expression, telomerase expression, rex-1 expression, rox-1 expression and/or can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  Co-pending 
Dependent claim 30 is directed to the markers or proteins expressed for which the cells are assayed, which reads on instant claims 25 and 26.
Dependent claims 31 and 32 are directed to the types of lymphocytes in the lymphocyte extravasation, which reads on instant claim 23.
Dependent claims 38-40 are directed to the markers expressed in the cells, which read on instant claims 31-33.
Dependent claims 41 and 42 are directed to the cell types the cells can differentiate into, which reads on instant claims 34 and 35.
Dependent claims 43 and 44 are directed to the cell sources.
Dependent claim 45 is directed to performing an in vitro assay, which reads on instant claim 38.
Accordingly, claims 23-26, 31-35 and 38 of the instant Application encompass and/or are encompassed by claims 29-32 and 38-45 of co-pending Application No. 14/070,075.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 23-26, 31-35 and 38 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-38 and 41 of co-pending Application No. 13/071,801 taken in view of Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instantly claimed invention is directed to a method to construct a cell bank as discussed in the previous provisional rejection (expressly incorporated herein).
Co-pending Application No. 13/071,801 claim 28 is directed to a method for obtaining cells that can modulate the activation state of macrophages (a type of leukocyte), where the method comprises (a) contacting cells (I) with macrophages in vitro for a time sufficient and in amounts sufficient to be able to detect the effect of the cells (I) on the activation state of the macrophages and (b) assaying the effect of the cells (I) on the activation state of the macrophages by performing an assay to detect the activation state of the macrophages, the assay selected from the group consisting of (1) assay for antigen presentation by the contacted macrophages, (2) assay for morphological changes of the contacted macrophages, (3) assay for gene expression by the contacted macrophages, wherein the cells (I) that are contacted with the macrophages are non-embryonic stem cells, non- germ cells, that express one or more of oct-4, telomerase, rex-1, or rox-1, and/or can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  
Dependent claims 29 and 30 are directed to constructing a cell bank from the cells obtained from claim 28.  Co-pending Application No. 13/071,801 claims 29 and 30 read on instant claims 23 and 38.
Dependent claims 31 and 33 are directed to the markers expressed in the cells, which reads on instant claims 31-33.

Dependent claim 41 is directed to the cell source, which reads on instant claim 37.
It is noted that co-pending Application No. 13/071,801 claim 28 is a method of obtaining generic cells that have telomerase, which are any cells that have a modulatory effect (which can be interpreted as being an increased effect, or in the alternative, a reduction or decreased effect) on macrophages (which are of the myeloid lineage).  Further modulation is generic to reducing or a decreased effect.  
Therefore any cell that has a reduced or decreased effect on leukocytes (white blood cells that encompass macrophages) will have a decreased modulatory effect on macrophage activation.  
Therefore, in view of the above (and the above claim interpretation), instant claim 23 (i.e., cell banking method that comprises detecting in vitro the effect of the cells on effects (1) (2), (3) or (4) (including effects (1) or (2) and (3) or (4)) encompasses and/or is encompassed by method claims 28-38 and 41 of co-pending Application No. 13/071,801.
In view of instant claim 23, copending Application No. 13/071,801 claims 28-38 and 41 do not claim the cytokines mediating activation of instant claim 24, the cytokine mediated activation of instant claim 25, and the cell adhesion molecules of instant claim 26.
The teachings of Maziarz (as evidenced by Korngold) in the above rejection under 35 U.S.C. § 103(a) are expressly incorporated herein and provide such teachings missing from copending Application No. 13/071,801.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments

Applicant requests that the above provisional rejections and rejections be held in abeyance (Reply, page 7).  In view of the introductory paragraphs above, Applicant’s request is noted and denied.  See 37 C.F.R. § 1.111, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631